OPINION OF THE COURT
PER CURIAM.
Ralph Mark Joseph appeals from the order of the territorial court of the Virgin Islands, Division of St. Thomas and St. John that was entered on September 19, 2002. Joseph was convicted on counts VII, VIII, IX, XIII, XIV. Ruth Ann Magnuson, Esquire, counsel for Joseph, has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) in which she certifies that, based upon her conscientious review of the record there are only two issues of arguable merit. She calls to our attention the issue of whether or not the trial court erred in denying Joseph’s motion for leave to have a witness examined by a psychologist or psychiatrist, and whether there was sufficient evidence to convict Joseph on the aforementioned counts. We agree that pursuant to our holding in Government of the Virgin Islands v. A. Leonard, 922 F.2d 1141 (3d Cir.1991), the trial court did not err in denying trial counsel’s motion to have the victim examined in this case. We also agree that the evidence was clearly sufficient to convict Joseph on each of the aforementioned counts. Accordingly, there are no meritorious issues for appeal, and we will affirm, and grant counsel’s motion to withdraw pursuant to Anders.